              Case 1:16-cv-01665-AWI-EPG Document 151 Filed 09/14/20 Page 1 of 2



 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4
                                    EASTERN DISTRICT OF CALIFORNIA
 5

 6
     ROGER WALKER,                                            Case No. 1:16-cv-01665-AWI-EPG (PC)
 7
                     Plaintiff,                               ORDER ADOPTING FINDINGS AND
 8                                                            RECOMMENDATIONS
              v.
 9                                                            (ECF NOS. 111, 137)
     TIM POOLE, et al.,
10
                     Defendants.
11

12

13
               Roger Walker (“Plaintiff”) is a civil detainee proceeding pro se and in forma pauperis in
14
     this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
15
     States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
16
               This case proceeds “against defendants Saloum, Poole, Perryman, Davis, and Nicks on
17
     Plaintiff’s claim for failure to protect in violation of the Fourteenth Amendment.” (Doc. No. 35,
18
     p. 2).
19
               On December 17, 2019, defendants Davis, Nicks, Perryman, and Poole moved for
20
     summary judgment. (ECF No. 111). On July 10, 2020, Magistrate Judge Erica P. Grosjean
21
     entered findings and recommendations, recommending that “[d]efendants Davis, Nicks,
22
     Perryman, and Poole’s motion for summary judgment (ECF No. 111) be GRANTED,” and that
23
     “[j]udgment be entered in favor of defendants Davis, Nicks, Perryman, and Poole.”1 (Doc. No.
24
     137, p. 20).
25

26                    1
                         Defendant Saloum also filed a motion for summary judgment, and the July 2020 findings and
     recommendation also addressed Saloum’s motion. Saloum objected to the findings and recommendation. The
27   Court will address Saloum’s motion and the findings and recommendation as to Saloum’s motion in a separate
     order. This order is limited to the motion of Defendants Davis, Nicks, Perryman, and Poole and the analysis of the
28   findings and recommendation as to their motion.

                                                             1
           Case 1:16-cv-01665-AWI-EPG Document 151 Filed 09/14/20 Page 2 of 2



 1          The parties were provided an opportunity to file objections to the findings and
 2   recommendations. No party has filed objections regarding the recommendation that summary
 3   judgment be granted in favor of Defendants Davis, Nicks, Perryman, and Poole.
 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 5   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 6   Court finds the findings and recommendations to be supported by the record and proper analysis
 7   and thus, the motion of Defendants Davis, Nicks, Perryman, and Poole will be granted.
 8

 9                                                ORDER
10          Accordingly, IT IS HEREBY ORDERED that:
11          1. The findings and recommendations issued by the magistrate judge on July 10, 2020
12              (Doc. No. 137) regarding the motion for summary judgment of Defendants Davis,
13              Nicks, Perryman, and Poole is ADOPTED;
14          2. Defendants Davis, Nicks, Perryman, and Poole’s motion for summary judgment
15              (Doc. No. 111) is GRANTED;
16          3. The Clerk shall enter judgment in favor of defendants Davis, Nicks, Perryman, and
17              Poole;
18          4. This case remains open at this time as to Defendant Saloum.
19
     IT IS SO ORDERED.
20

21   Dated: September 11, 2020
                                                 SENIOR DISTRICT JUDGE
22

23

24

25

26

27

28

                                                    2
